Case 2:21-cv-04211-DSF-MAR Document 12 Filed 05/25/21 Page 1 of 5 Page ID #:208




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA



   SECURITIES AND EXCHANGE                       Case No. 2:21-cv-04211-DSF-MAR
   COMMISSION,
                                                 FINAL JUDGMENT
               Plaintiff,                        AS TO LFS FUNDING LIMITED
                                                 PARTNERSHIP
         vs.
   LFS FUNDING LIMITED
   PARTNERSHIP, a private Wyoming
   Limited Partnership; STEPHEN MICHAEL
   THOMPSON; STEVEN ROBERT
   COMISAR; DALE JAY ENGELHARDT;
   and, ROSS GREGORY ERSKINE,
               Defendants,
         and
   BROOKDALE CONSULTING LLC, a
   private California Limited Liability
   Company; EXECUTIVE PERFORMANCE
   GROUP, INC., a private California
   corporation; MERIDIAN POINT, LLC, a
   private Nevada Limited Liability Company;
   and PERSONAL GROUP, LLC, a private
   Nevada Limited Liability Company,
               Relief Defendants.



       The Securities and Exchange Commission having filed a Complaint and
 Defendant LFS Funding Limited Partnership having entered a general appearance,

                                         1
Case 2:21-cv-04211-DSF-MAR Document 12 Filed 05/25/21 Page 2 of 5 Page ID #:209




 consented to the Court’s jurisdiction over Defendant and the subject matter of this
 action, consented to entry of this Final Judgment without admitting or denying the
 allegations of the Complaint (except as to jurisdiction), waived findings of fact and
 conclusions of law, and waived any right to appeal from this Final Judgment:
                                            I.
       IT IS ORDERED, ADJUDGED, AND DECREED that Defendant is
 permanently restrained and enjoined from violating, directly or indirectly, Section
 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
 78j(b)] and Rule 10b–5 promulgated thereunder [17 C.F.R. § 240.10b–5], by using any
 means or instrumentality of interstate commerce, or of the mails, or of any facility of
 any national securities exchange, in connection with the purchase or sale of any
 security:
       (a)    to employ any device, scheme, or artifice to defraud;
       (b)    to make any untrue statement of a material fact or to omit to state a
              material fact necessary in order to make the statements made, in the light
              of the circumstances under which they were made, not misleading; or
       (c)    to engage in any act, practice, or course of business which operates or
              would operate as a fraud or deceit upon any person.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
 in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
 following who receive actual notice of this Final Judgment by personal service or
 otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
 other persons in active concert or participation with Defendant or with anyone
 described in (a).
                                           II.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
 is permanently restrained and enjoined from violating Section 17(a) of the Securities
 Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any

                                            2
Case 2:21-cv-04211-DSF-MAR Document 12 Filed 05/25/21 Page 3 of 5 Page ID #:210




 security by the use of any means or instruments of transportation or communication in
 interstate commerce or by use of the mails, directly or indirectly:
       (a)    to employ any device, scheme, or artifice to defraud;
       (b)    to obtain money or property by means of any untrue statement of a
              material fact or any omission of a material fact necessary in order to make
              the statements made, in light of the circumstances under which they were
              made, not misleading; or
       (c)    to engage in any transaction, practice, or course of business which
              operates or would operate as a fraud or deceit upon the purchaser.
       IT IS ORDERED, ADJUDGED, AND DECREED that, as provided in Federal
 Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
 receive actual notice of this Final Judgment by personal service or otherwise: (a)
 Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons
 in active concert or participation with Defendant or with anyone described in (a).
                                            III.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
 is permanently restrained and enjoined from violating Section 5 of the Securities Act
 [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable exemption:
       (a)    unless a registration statement is in effect as to a security, making use of
              any means or instruments of transportation or communication in
              interstate commerce or of the mails to sell such security through the use
              or medium of any prospectus or otherwise;
       (b)    unless a registration statement is in effect as to a security, carrying or
              causing to be carried through the mails or in interstate commerce, by
              any means or instruments of transportation, any such security for the
              purpose of sale or for delivery after sale; or
       (c)    making use of any means or instruments of transportation or
              communication in interstate commerce or of the mails to offer to sell or

                                             3
Case 2:21-cv-04211-DSF-MAR Document 12 Filed 05/25/21 Page 4 of 5 Page ID #:211




              offer to buy through the use or medium of any prospectus or otherwise
              any security, unless a registration statement has been filed with the
              Commission as to such security, or while the registration statement is the
              subject of a refusal order or stop order or (prior to the effective date of
              the registration statement) any public proceeding or examination under
              Section 8 of the Securities Act [15 U.S.C. § 77h].
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
 in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
 following who receive actual notice of this Final Judgment by personal service or
 otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
 other persons in active concert or participation with Defendant or with anyone
 described in (a).
                                            IV.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
 is permanently restrained and enjoined from violating, directly or indirectly, Section
 15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)] by making use of the mails or
 any means or instrumentality of interstate commerce, to effect any transactions in, or
 to induce or attempt to induce the purchase or sale of any security (other than an exempt
 security or commercial paper, bankers’ acceptance, or commercial bills) unless
 Defendant is registered in accordance with Section 15(b) of the Exchange Act [15
 U.S.C. § 78o(b)].
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
 in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
 following who receive actual notice of this Final Judgment by personal service or
 otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
 other persons in active concert or participation with Defendant or with anyone
 described in (a).



                                             4
Case 2:21-cv-04211-DSF-MAR Document 12 Filed 05/25/21 Page 5 of 5 Page ID #:212




                                           V.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
 shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
 Final Judgment.
                                           VI.


       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules
 of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith and
 without further notice.
       IT IS SO ORDERED.
  DATED: May 25, 2021

                                        Honorable Dale S. Fischer
                                        UNITED STATES DISTRICT JUDGE




                                            5
